Citation Nr: 0606613	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June to December 1983 
and from July 1986 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The veteran's preexisting bilateral hearing loss did not 
increase in severity during service.

2.  Tinnitus was not shown during service or at any time 
thereafter.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a November 2002 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the March 2003 initial adjudication of 
the claim, its timing is consistent with the holding in 
Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's available service medical records, and the report 
of his examination for enlistment in the Reserves in 1991.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

	I.  Bilateral hearing loss 

Given the fact that the enlistment examinations in February 
1983 and December 1985 demonstrate that the veteran had 
bilateral hearing loss disability for VA purposes at the time 
he entered service, it is clear that it preexisted service.  
An H2 profile was noted on each occasion.  Accordingly, the 
presumption of soundness at entrance does not attach in this 
case.  Thus, it must now be determined whether the 
preexisting bilateral hearing loss increased in severity 
during service.  

The only evidence supporting the veteran's claim consists of 
his statements, a single entry in the service medical 
records, and an examination in September 1991 when he sought 
to enter the Reserves.  The veteran was seen during service 
when he complained that he had difficulty hearing for three 
to four days.  The veteran stated on his claim for service 
connection submitted in July 2002 that he was in field 
artillery, air defense and a truck driver while in service.  
He subsequently asserted that he did not work in a noisy 
environment on his initial job following his discharge from 
service in 1989 until March 1990.  In addition, the Board 
notes he was found to be not qualified for the Reserves in 
September 1991 due to a hearing defect.  He had an H3 
profile.  

The evidence against the veteran's claim includes the service 
medical records.  There is simply no clinical evidence of any 
abnormal findings concerning hearing loss in service.  As 
noted above, when he did complain of hearing problems in 
service, there were no specific findings concerning his 
ability to hear.  The fact remains that a report of the 
separation examination from either period of service is not 
available.  In January 2003, the National Personnel Records 
Center responded to a request for information from the VA, 
and stated that the separation examination would have been 
with the service medical records previously sent and that no 
additional medical records were on file.  

Although it is true that the veteran was deemed unqualified 
for the Reserves in September 1991, more than 2 years 
following his separation from his second period of service, 
this in no way establishes that his hearing loss had 
increased in severity during service.  The record 
demonstrates that the veteran had an H2 profile at the time 
of each of his enlistment examinations, and an H3 profile 
when he attempted to join the Reserves in September 1991.  In 
the absence of any clinical data showing an increase in 
severity of the veteran's preexisting hearing loss during 
service, the Board must conclude that the preponderance of 
the evidence is against the claim for service connection.  

	II.  Tinnitus 

The only evidence supporting the veteran's claim for service 
connection for tinnitus consists of his statements.  He has 
not furnished any objective evidence that tinnitus was 
present either during service, or at any time thereafter.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for service connection for tinnitus.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


